Name: Commission Regulation (EEC) No 334/93 of 15 February 1993 laying down detailed implementing rules for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  cultivation of agricultural land;  economic policy
 Date Published: nan

 No L 38/12 Official Journal of the European Communities 16. 2. 93 COMMISSION REGULATION (EEC) No 334/93 of 15 February 1993 laying down detailed implementing rules for the use of land set aside for the provision of materials for the manufacture within the Community of products not primarily intended for human or animal consumption THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), and amended by Regula ­ tion (EEC) No 2467/92 (2), in particular Articles 12 and 16 thereof, Whereas Article 7 (4) of Council Regulation (EEC) No 1765/92 allows set-aside land to be used for the provi ­ sion of materials for the manufacture within the Commu ­ nity of products not primarily intended for human or animal consumption, provided that effective control systems are applied ; Whereas the role of each principal intervening party in the market needs to be clearly defined whereas, as it is necessary to provide explicity for introduction of a new form of commerce in this new market, the concept of the collector should be created ; whereas it is necessary to define the raw materials which may be grown on set-aside land aswell as the end-use for which the land may be destined in order to allow the agricultural producer to benefit from this regime without delay ; ratio being the criterion serving to identify the primary end use ; Whereas, for reasons of control, it is necessary to require that the raw material cultivated shall be the subject of a contract between the agricultural producer designated as the claimant and either a first processor or a collector, before the sowing of the raw material concerned ; whereas this contract shall serve as a significant instrument in contributing to a balanced market ; whereas, for the 1993/94 marketing year, the Contracting Parties may, exceptionally, conclude the contract after the sowing of the primary agricultural product ; Whereas it is necessary to ensure that the quantity of raw material harvested on the area under contract is delivered in its entirely to a first processor or a collector ; whereas, in order to ensure that this condition has been met, the claimant must submit a declaration to his competent authority ; Whereas the application of this scheme should, on the one hand, take into consideration any specific conditions prevailing in certain Member States, in particular condi ­ tions relating to agricultural practice control, public health, environment and criminal law, but on the other hand, reduce to a minimum the disparities in the treat ­ ment of such factors should be minimized within the territory of the Community ; Whereas the role of the collector may be omitted during the initial stages of the scheme for control reasons ; whereas this omission must be limited to the shortest possible period in order to ensure a harmonized develop ­ ment of the scheme within the Community ; Whereas neither the raw material cultivated on land set nor any product derived from that raw material should benefit from any aid granted by the Community ; Whereas the claimant showed, in return for the compen ­ sation received for the obligation to set land aside, to a control discipline whereby he must declare the areas concerned as well as the quantities harvested ; Whereas rules must be established to clarify the marke ­ ting circuits in order to preclude any incentive to produce quantities of raw material greater than are required for the production of end products within this scheme, and to deter speculation at the raw material level ; Whereas the raw materials, and the end products which may be produced from them, should be restricted in order to safeguard traditional markets without minimi ­ sing the scope for finding new outlets for the raw mate ­ rials ; whereas any of these raw materials or end prdoucts may be excluded during the 1993/94 marketing year if adequate control measures have not been intro ­ duced ; Whereas it is necessary to introduce the concept of an end-product not primarily intended for human or animal consumption ; whereas it is further necessary to specify a method which shall be used to evaluate those products which are to be considered not to be intended for human or animal consumption, and those products which are intended for those destinations in order to quantify the ratio between these two types of product, the value of this (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 246, 27. 8 . 1992, p. 11 . 16. 2. 93 Official Journal of the European Communities No L 38/13 Article 2 The raw materials which may be grown on set-aside land, and their end-uses as envisaged in Article 7 (4) of Council Regulation (EEC) No 1765/92, are set out in Annex I and Annex II respectively. Whereas, in order to preclude speculation, it is necessary to be set up a control system requiring the collector or the first processor to lodge a guarantee, the rate of which shall be related to the volume of aid allocated to the land concerned ; whereas this guarantee may be released pro rata, in accordance with the quantities of end products produced within a specific time limit ; Whereas a demonstrable measure of control should be established for each type of principal intervenor ; whereas, wherever it is discovered that the rules established by this Regulation have not been observed, controls will be shipped up ; Whereas an evaluation of the scheme with a view to ensu ­ ring that the objectives of the Reform of the common agricultural policy have been adhered to should be made using information about the actual use made of the scheme in the Member States ; Whereas it is appropriate to repeal Commission Regula ­ tion (EEC) No 2296/92 ('), as amended by Regulation (EEC) No 2941 /92 (2), whilst safeguarding the legitimate expectations established by that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats, and Dried Fodder, Article 3 1 . Those raw materials specified in Annex I may be grown on set-aside land only on the conditions that their primary final use is in the manufacture of one of the products specified in Annex II. The economic valuation of the non-food products obtained from any processing of those raw materials must be higher than that of all other products destined for human or animal consumption obtained during the same processing, according to the valuation method set out in Article 8 (3). 2. Any raw material specified in Annex I grown on set-aside land must be the subject of a contract pursuant to Article 6. 3 . The claimant must deliver all of the raw material harvested, and the collector or first processor must take delivery of it and guarantee that an equivalent quantity of this raw material be used within the Community in the manufacture of one or more of the end products specified in Annex II. HAS ADOPTED THIS REGULATION : Article 4 Member States may exclude any of the raw materials listed in Annex I from this scheme if they raise difficul ­ ties as regards agricultural practice, control, publish health or the environment, or in terms of their criminal law. In that event, the Member State concerned shall inform the Commission of the raw material(s) which it proposes to exclude, as well as the justification for such exclusion. If the Commission has not reacted within 20 working days following its receipt of such notification, the exclusions envisaged may be introduced. During the 1993/94 and 1994/95 marketing years, Member States may also, for control reasons, limit the scheme established by this Regulation to direct deliveries by the claimant to the first processor. Article 1 For the purposes of this Regulation, the following defini ­ tions shall apply :  'the claimant' shall mean the person seeking a compensatory payment for with in the meaning of Article 2 (5) of Council Regulation (EEC) No 1765/92 herafter called 'compensation',  'the first processor' shall mean the user of the raw materials who undertakes their first processing with a view of obtaining one or more of the products mentioned in Annex II,  'the collector' shall mean each signatory of the contract provided for in Article 6 of this Regulation who buys on his own account the raw material mentioned in Annex I intended for the end uses mentioned in Annex II. Article 5 Any raw material grown on set-aside land which qualifies for compensation, and any end-product derived from such raw material, shall not be eligible for any measures pursuant to Article 1 (2) of Council Regulation (EEC) No 729/70 (3). (') OJ No L 221 , 6. 8. 1992, p. 31 . (2) OJ No L 294, 10. 10. 1992, p. 9 . (3) OJ No L 94, 28. 4. 1970, p. 13. No L 38/ 14 Official Journal of the European Communities 16. 2. 93 Article 6 1 . In support of the application for compensation the claimant shall submit to his competent authority a contract, signed before the first sowing of the raw material concerned, concluded between himself and either the collector or the first processor. This contract shall contain the following : (a) the name and address of all the Contracting Parties ; (b) duration of the contract ; (c) the parcels of land concerned, (their area, location and identification) ; (d) the species and variety of the raw material concerned in each parcel ; (e) the forecast quantity for each species and variety, and any conditions which may apply to its delivery. That quantity shall at least accord with the yield considered representative by the competent authority for the raw material in question. The yield shall take account of inter alia, the stated average yield, if any, for the region concerned ; (f) an undertaking to comply with the obligations pursuant to Article 3 (3) ; (g) the principal end-uses envisaged for the raw material, each end-use being in conformity with the conditions in Article 3 ( 1 ) and 8 (3). 2. Contracts signed before the entry into force of this Regulation shall remain valid for the purpose of this scheme, but must be supplemented so as to conforme to this Regulation . The additional clauses shall be trans ­ mitted to the competent authority by 15 May 1993 at the latest. 3 . For control reasons, Member States may provide that each claimant may conclude only one supply contract for each raw material . and their forecast yields shall be indicated, together with the parcels concerned, their location and identification. 2. If the claimant is unable to provide the raw material specified in his contract, the contract may be adjusted or annulled. In that event, the competent authorities of both parties shall receive prior notice, in order to allow all necessary controls to be carried out To maintain his right to compensation, the claimant shall, by any means autho ­ rized by the competent authority, return the land in ques ­ tion to fallow, whilst losing the right to sell, give away or use the raw material which has been taken out of the contract. 3. The claiment shall decalre to his competent autho ­ rity the total quantity of raw material which has been harvested, by species and variety, and shall confirm the party to whom he has delivered this raw material . For raw materials mentioned in Annex I which may benefit from public intervention buying outside this scheme, this quantity shall not be less than that indicated in Article 6 ( 1 ) (e). However, in duly justified cases, Member States may exceptionally accept a shortfall of up to 5 % of the forecast quantity. 4. For land set aside under the conditions set out in Council Regulation (EEC) No 1765/92, payment of the compensation to the claimant may be made before the processing of the raw material . However, this payment shall only be made when the quantity of raw material under contract has been delivered to the collector or the first processor, and if : (a) the declaration mentioned in paragraph 3 has been made ; (b) the conditions mentioned in Article 8 (1 ) and (2) have been fulfilled, and if the information specified in Article 8 (4) (a) has been transmitted by either the collector or the first processor ; (c) the competent authority has received proof that the full security referred to in Article 9 (2) has been lodged ; (d) the competent authority in charge of payment of the compensation has verified for each request that the conditions in Article 6 have been met. Article 7 1 . Each year, in the area aid application submitted to the competent authority, the claimant shall identify the parcel or parcels in respect of which the raw materials mentioned in Annex I are to be cultivated. For each parcel set aside and for each raw material cultivated thereon, the following particulars shall be mentioned :  the species of the raw material and their varieties,.  the forecast yields for each species and variety. Where, in a single holding, the same species of variety is also cultivated on on set-aside land, that species or variety Article 8 1 . The collector or, as the case may be, the first processor shall deposit a copy of the contract with his competent authority within 20 working days of the conclusion of the contract referred to in Article 6. For contracts signed before the entry into force of this Regulation, this copy shall be deposited at the latest by 15 May 1993. 16. 2. 93 Official Journal of the European Communities No L 38/15 2. The competent authority mentioned in paragraph 1 shall verify that the contracts submitted respect the condi ­ tions mentioned in Article 3 ( 1 ). If the conditions are not complied with, the competent authority of the claimant shall be notified. (d) Should they be different, the competent authority of the first processor and the authority of each party who intervenes in the delivery circuit of the raw material mentioned in point (c) shall inform the competent authority of the collector of the quantities supplied to the first processor ; (e) Where the Member State of the collector or the first processor is different from the Member State in which the raw material has been cultivated, the competent authority concerned shall inform that of the claimant within 20 working days from the reception of the communication indicated at (a) and (c) of the total quantity of raw material deli ­ vered ; (f) The communications in this paragraph shall always cite the reference of the contract in question. To permit this verification, the collector or, as the case may be, the first processor shall submit to the competent authority mentioned in paragraph 1 the necessary infor ­ mation concerning the processing chain in question and in particular information on the prices and technical processing coefficients which are to serve to determine the quantities of end produce obtainable. Those coeffi ­ cients shall be those referred to in Article 11 (2). 3 . With a view to monitoring compliance with Article 3 (1 ), the competent authority concerned shall, on the basis of the information in paragraph 2, compare the sum of the values of each non-food product with the sum of the values of all other products yielded by the same processing operation but destined for human or animal consumption. Each value is the result of the recevant quantity multi ­ plied by the average of ex-factory prices verified during the previous cereals marketing year. In cases where those prices are not available the compe ­ tent authority shall determine the appropriate prices, in particular on the basis of the evidence referred to in para ­ graph 2. 4. (a) The collector and the first processor shall, whether or not the latter is a contracting party, inform their competent authority of the quantity of raw material received, specifying the species and variety as well as the name and address of the contracting party who has delivered the raw material and the place of the delivery, within 20 working days of its delivery ; (b) The collector shall inform his competent authority, within no more than three months of receiving the raw material, of the name and address of the consignee first processors/buyers of the raw mate ­ rial which he has received ; (c) Where the delivery of the raw material to the first processor is not made directly by the collector, the latter shall inform his competent authority of the name and address of those parties who have inter ­ vened in the delivery circuit, including the name and address of the first processor. This communi ­ cation shall be made within 20 working days after the first processor has received the raw material ; Every party who intervenes shall, in turn, inform his competent authority within 20 working days of the name and address of the buyer of the raw material and the quantity sold to him ; Article 9 1 . The collector or, as the case may be, the first processor shall lodge the security mentioned in paragraph 2 below with the competent authority mentioned in Article 8 ( 1 ) providing the following evidence  within 20 working days of the signature of the contract, evidence that at least half of the security has been lodged, and  within 20 working days after the reception of the raw material under contract evidence that the balance of the security has been lodged. For contracts signed before the entry into force of this Regulation, the evidence shall be forwarded by 15 May 1993 at the latest. 2. The security shall be equal to 120 % of the value of the compensation for each parcel of land covered by the contract, so as to guarantee its proper performance. The security shall be released pro rata, according to the quan ­ tities processed into the end product considered to be the primary non-food use, on condition that the competent authority of the collector or of the first processor has evidence that the quantity of raw materials under contract has been processed in conformity with the conditions set out in Article 6 ( 1 ) (g). Where the contract has been adjusted or annulled on the conditions set out in Article 7 (2), the security lodged shall be reduced in accordance with the reduction in area. 3. Where processing is undertaken in different Member States, the various competent authorities shall inform the competent authority where the security has been lodged of the quantity and ex-factory price of every intermediate products, end product, by-product or co-product obtained, stating whether those products are intended for non-food, food or animal feed uses. No L 38/16 Official Journal of the European Communities 16. 2. 93 Article 10 1 . The competent authority of the Member State where any processing takes place shall take the necessary measures to ensure that the processors in its territory give all assurances as regards the engagements undertaken. 2. The processing of quantities of raw materials prima ­ rily into one of the end products specified in the contract constitutes the primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Processing shall take place within a maximum of three years from the date of delivery of the raw material to the first processor. 3. Where the collector or the first processor sells or gives away to a processor in another Member State the raw materials or intermediate products and/or end products, co-products or by-products governed by a contract pursuant to Article 6, the product shall be accompanied by a control copy T 5, to be issued in accor ­ dance with Commission Regulation (EEC) No 2823/87 (2). Box 104 of the control copy T 5 shall be completed under heading 'Other' by inserting one of the following en ­ dorsements : 4. Where part or all of the delivery of the raw material to the first processor is not made by a collector es ­ tablished in a Member State other than that of the first processor, at collector shall prepare a control copy T 5, specifying under 'Other' in Box 104 of the copy the fol ­ lowing : (a) the total quantity under contract ; (b) the quantity delivered by him direct to the first processor ; (c) the name and address of the first processor ; (d) the names and addresses of the other parties who have intervened in the delivery circuit, even in the case where those parties are located in the Member State where the first processing has taken place ; (e) the quantities delivered by each of the other parties involved ; (f) the formal reference of the contract in question. 5. Any party intervening in the delivery circuit mentioned in paragraph 4 (d) which above who is not established in the Member State of the first processor shall complete a control copy T 5 specifying in Box 104 the name and address of the collector, and the informa ­ tion set out in points (b), (c) and (f) of paragraph 4. 6. Where one or more end products mentioned in Annex II obtained pursuant to a contract prepared accor ­ ding to Article 6, are intended for export to third coun ­ tries, their transport within the territory of the Commu ­ nity shall be covered by a control copy T 5 issued by the competent authority of the Member State in which those end products were obtained. The following remark shall appear in Box 104 of the control copy T 5 :  Producto destinado a su transformaciÃ ³n o entrega de acuerdo con lo establecido en el artÃ ­culo 6 del Regla ­ mento (CEE) n ° 334/93 de la ComisiÃ ³n ;  Skal anvendes til forarbejdning eller levering i over ­ ensstemmelse med artikel 6 i Kommissionens forord ­ ning (EÃF) nr. 334/93 ;  Zur Verarbeitung oder Lieferung gemÃ ¤Ã  Artikel 6 der Verordnung (EWG) Nr. 334/93 der Kommission zu verwenden ;  Ã Ã Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ® ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 6 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 334/93 Ã Ã ·Ã  Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ®Ã  ­  Este producto no podra acogerse a ninguna de las medidas previstas en el apartado 2 del artÃ ­culo 1 del Reglamento (CEE) n ° 729/70 del Consejo ;  To be used for processing or delivery in accordance with Article 6 of Commission Regulation (EEC) No 334/93 ;  De foranstaltninger, der er omhandlet i artikel 1 , stk. 2, i RÃ ¥dets forordning (EÃF) nr. 729/70 kan ikke anvendes pÃ ¥ dette produkt ;  Ã utiliser pour transformation ou livraison conformÃ © ­ ment aux dispositions de l'article 6 du rÃ ¨glement (CEE) n0 334/93 de la Commission ;  Dieses Erzeugnis kommt fÃ ¼r keine der MaÃ nahmen gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EWG) Nr. 729/70 des Rates in Betracht ;  Da consegnare o trasformare conformemente all arti ­ colo 6 del regolamento (CEE) n . 334/93 ;  Ã ¤Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ Ã ±Ã Ã Ã  Ã ´Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã µÃÃ Ã Ã µÃ »Ã ·Ã ¸Ã µÃ ¯ Ã ±ÃÃ  Ã Ã ± Ã ¼Ã ­Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬ ­ Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 729/70 Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã ·  Te gebruiken voor verwerking of levering overeen ­ komstig artikel 6 van Verordening (EEG) nr. 334/93 van de Commissie ;  A utilizar para transformaÃ §Ã £o ou entrega em conformi ­ dade com o artigo 6? do Regulamento (CEE) n? 334/93 da ComissÃ £o.  This product shall not qualify for any benefits pursuant to Article 1 (2) of Council Regulation (EEC) No 729/70 ;  Ce produit ne peut pas beneficier des mesures prevues Ã l'article 1 er paragraphe 2 du rÃ ¨glement (CEE) n0 729/70 du Conseil ; The same procedure shall apply to all subsequent sales to processors in other Member States until the sale of the end product envisaged in the contract. (') OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 270, 23. 9 . 1987, p. 1 .  Questo prodotto non puÃ ² beneficiare delle misure di cui all'articolo 1 , paragrafo 2 del regolamento (CEE) n. 729/70 ; 16. 2. 93 Official Journal of the European Communities No L 38/17  Dit produkt komt niet in aanmerking voor maatre ­ gelen als bedoeld in artikel 1 , lid 2, van Verordening (EEG) nr. 729/70 van de Raad ;  O presente produto nÃ £o pode beneficiar de medidas ao abrigo do n? 2 do artigo 1 ? do Regulamento (CEE) n? 729/70 do Conselho. This requirement arises only in the case where the end product, referred to in Annex II, could enjoy export refunds when obtained from raw materials mentioned in Annex I cultivated outside this scheme. if other coefficients exist in Community legislation, they shall be applied. In all other cases inspection shall rely mainly on the coefficients generally accepted by the processing industry,  the correct end use of the raw material, co-products and by-products,  compliance with Articles 3 ( 1 ) and 5 (1 ). These controls shall cover at least 10 % of the trans ­ actions and processing operations which take place in the Member State and shall be selected by the competent authority on the basis of risk analysis. 3 . In the case of :  irregularities affecting 3 % or more of the checks mentioned in paragraph 2,  deviation from the previous performances of a processor,  detection of processing operations where : (i) the quantities or values of end products, by-products or co-products are disproportionate according to the coefficients referred to in the first subparagraph of paragraph 2, (ii) the rate is disproportionate according to the criteria for the economic exploitation of products set out in Article 3 (1 ) and Article 8 (3), the competent authorities shall step up the checks referred to in paragraph 2 and shall inform the Commis ­ sion without delay. Article 11 1 . Member States shall specify the records which the collector and the processor shall keep. The records shall specify at least the following : (a) in the case of a collector :  the quantities of all raw materials bought and sold for processing within the framework of this scheme,  the name and address of subsequent buyers/ processors. (b) In the case of a processor, on a daily basis :  the quantities of all raw materials purchased for proceeding,  the quantities of raw materials processed, together with the quantities and types of end products, co-products and by-products obtained from them,  wastage during processing losses,  the quantities destroyed, and the justification for such action,  the quantities and types of products sold or given away by the processor and the prices obtained,  the name and address of subsequent buyers/ processors. 2. The competent authority of the collector, and that of the Member States in which processing has taken place, shall carry out controls including physical checks and inspection of commercial documents, in order to ensure in the case of the collector, consistency between the purchases of raw materials and deliveries made, and, in the case of the processor, consistency between the deli ­ very of raw materials, end products, co-products and by-products. The competent authority shall conduct the inspection in particular by reference to technical processing coefficients for the raw materials concerned. If such coefficients exist in Community legislation in relation to exports, they shall be applied. In their absence, Article 12 Member States shall forward to the Commission within three months of the end of each marketing year all the information needed to assess the present scheme. The communications shall include, in particular, information on any exclusion measures adopted pursuant to Articles 15 (1 ), together with the following date :  the areas containing each species and variety of raw material and the various yields accepted under this scheme,  the quantities of each species and variety of raw material which have not been sold by the collectors,  the quantities of each type of end product, by-product and co-product obtained, the type of raw material used being also indicated. Article 13 Member States may take additional measures necessary for the application of this Regualtion. No L 38/18 Official Journal of the European Communities 16. 2. 93 Article 14 The Commission shall adopt a subsequent regulation setting out specific measures relating to the use of set ­ aside land for the cultivation of pluri-annual raw materials, shown in Annex I. The contracts signed before the entry into force of the abovementioned regulation shall be taken into considera ­ tion on conditions that they have been lodged by 1 5 May 1993 at the latest. Beyond this date and until the entry into force of the abovementioned regulation, new contracts shall not be accepted. Article 15 1 . Member States may exclude any of the raw materials listed in Annex I or any end-products listed in Annex II respectively during the 1993/94 marketing year of the set aside scheme if adequate control measures have not been introduced in time. 2. For the 1993/94 marketing year, the Contracting Parties may enter into the contract after sowing. The contract shall be concluded, however, before the request for compensation is made. If a claimant has not concluded a contract by 15 May 1993, he shall inform his competent authority. By whatever means are authorized by that authority, the claimant shall return the set aside land in question to fallow without any of the raw material planted being sold, given away or used. 3. As regards the quantities of raw materials listed in Annex I which are harvested during the 1993/94 marke ­ ting year, the declaration pursuant to Article 7 (3) may be based on the representative yield allowed by Article 6 ( 1 ) (e), if Member States can ensure that the quantities under contract are not sold in disregard of the conditions laid down by this Regulation. Article 16 Commission Regulation (EEC) No 2296/92 is hereby repealed. Article 17 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However compensation for the obligation to set land aside may be granted to claimants who can prove that they have sown rape seed falling within CN code 1205 00 90 other than the seed approved under Annex I, or lavender, lavandin or sage falling wihtin CN code 1211 before 10 October 1992, or linseed within CN code 1204 00 90 destined for textile uses, textile flax falling within CN code 5301 and outdoor plants falling within CN code 0602 99 59 before the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1993 . For the Commission Rene STEICHEN Member of the Commission 16. 2. 93 Official Journal of the European Communities No L 38/19 ANNEX I Raw materials which may be grown on set-aside land when destined for use in the manufacture of the permissible end products set out in Annex II CN code Brief description ex 0602 99 41 Short rotation forest trees having a maximum cultivation period of 10 years inclu ­ sive 0602 99 51 Outdoor perennial plants (e. g. Miscanthus sinensis 0602 99 59 Other outdoor plants (e. g. Kenaf hibiscus cannabinus L) 0701 90 10 Potatoes ex 0713 10 90 Peas (Pisum sativum L), other than those for sowing 0713 50 90 Broad beans other than for sowing 0909 40 1 1 Seeds of caraway, neither crushed nor ground for the industrial manufacture of essential oils or resinoids 1001 90 99 Spelt, common wheat and meslin other than for sowing ex 1002 00 00 Rye other than seed 1003 00 90 Barley other than seed 1004 00 90 Oats other than seed 1005 90 00 Maize (corn) other than seed 1007 00 90 Grain sorghum, other than hybrids for sowing ex 1008 10 00 Buckwheat other than seed ex 1008 20 00 Millet other than seed ex 1008 90 10 Triticale other than seed ex 1008 90 90 Other cereals other than seed 1201 00 90 Soya beans other than for sowing 1202 20 00 Shelled ground nuts ex 1204 00 90 Linseed other than for sowing but destined for uses other than textiles ex 1205 00 90 Rape or colza seeds other than for sowing (only those types referred to in Article 3 ( 1 ) (a), (b), and (c) of Commission Regulation (EEC) No 2294/92 (')) 1206 00 90 Sunflower seeds other than for sowing 1207 20 90 Cotton seeds other than for sowing (only for the 1993/94 harvest) 1207 30 90 Castor oil seeds other than for sowing 1207 40 90 Sesamum seeds other than for sowing 1207 50 90 Mustard seeds other than for sowing 1207 60 90 Safflower seeds other than for sowing ex 1207 99 91 Hemp seeds other than for sowing and mentioned in Annex B of Commission Regulation (EEC) No 11 64/89 (2), destined for uses other than textiles 1207 99 99 Other oil seeds and oleaginous fruits other than for sowing, ex 1209 29 Bitter lupin ex 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, other than lavender, lavandin and sage Chapter 14 Vegetable plaiting, stuffing or padding materials, or those used in brooms or brushes ; vegetable products not elsewhere specified or included (eg. Broomcorn (Sorghum vulgare var. technicum)) (') OJ No L 221 , 6. 8 . 1992, p. 28. V) OJ No L 121 , 29. 4. 1989, p. 4. No L 38/20 Official Journal of the European Communities 16. 2. 93 ANNEX II End- products which are to be considered as permissible lists, other than (or human or animal consumption, derived from the raw materials in Annex I All products of the combined nomenclature : (a) with the exception of :  all of the products falling within Chapters 1 to 24 of the combined nomenclature with the exception of :  all products falling within CN Chapter 15 which are intended for uses other than for human or animal consumption,  CN code 2207 20 00, for direct use in motor fuel or for processing for use in motor fuel, (b) with the inclusion of :  all agricultural products set out in Annex I and their derivatives obtained by an intermediate transforming process which are burned in power stations for energy,  all products mentioned in Council Regulations (EEC) No 1009/86 (') and (EEC) No 1010/86 (2) on the condition that they are not obtained from cereals or potatoes cultivated on set aside land and/or they do not contain products derived from cereals or potatoes cultivated on set aside land. (') OJ No L 94, 9 . 4. 1986, p. 6. (2) OJ No L 94, 9 . 4. 1986, p . 9.